Citation Nr: 0026119	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  95-03 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased original disability rating 
for service-connected post traumatic stress disorder (PTSD), 
currently rated as 70 percent disabling.

2.  Entitlement to an increased original disability rating 
for service-connected degenerative joint disease, lumbar 
spine, currently rated as 20 percent disabling.

3.  Entitlement to an effective date earlier than February 7, 
1997, for the grant of a total disability rating for 
compensation purposes due to individual unemployability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant; spouse


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Oakland, 
California (formerly in San Francisco, California).  In an 
April 1991 decision, the RO granted a claim by the veteran 
seeking entitlement to service connection for PTSD, assigning 
a 10 percent disability rating, and for degenerative joint 
disease of the lumbar spine, assigning a 10 percent 
disability rating.  In an April 1992 RO Hearing Officer's 
decision, the rating for PTSD was increased to 30 percent and 
the rating for the lumbar degenerative joint disease was 
increased to 20 percent, both effective back to the date of 
the original claim; that decision was effectuated in a formal 
rating decision dated in July 1992.  In the July 1992 
decision, the RO also denied a claim by the veteran seeking 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability.  Most recently, 
in a March 2000 rating decision, the RO granted the veteran 
entitlement to an increased disability rating for his 
service-connected PTSD, assigning a 70 percent disability 
rating effective the date of his original claim.  It also 
granted entitlement to total disability rating due to 
individual unemployability, effective February 7, 1997.

It is noteworthy that, in its April 1991 decision, the RO 
also granted entitlement to service-connection for bilateral 
hearing loss.  The veteran initially appealed the assigned 
rating for that disability, but withdrew his appeal in 
writing in August 1992.  As such, that issue is not before 
the Board.  See 38 C.F.R. § 20.204  (1999).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The evidence of record reveals that the veteran's PTSD 
involves significant social and occupational impairment and 
is manifested by complaints of recurrent nightmares, 
flashbacks, depression, sleep difficulties, avoidance of 
people of Asian descent, problems with anger and impulse 
control, and, more recently, auditory hallucinations and 
suicidal ideation.

3.  The veteran's PTSD does not involve obsessional rituals, 
illogical speech, near-continuous panic, spatial 
disorientation, neglect of personal appearance, resort to 
fantasy, repudiation of reality, a profound retreat from 
mature behavior, or other manifestations indicative of total 
social and occupational impairment.

4.  The evidence of record shows that the veteran's service-
connected low back disorder involves degenerative joint 
disease and mild arthritis of the lumbar spine, manifested by 
subjective complaints of stiffness, pain on motion, and 
tingling and numbness of the left leg, and objective 
manifestations of moderate limitation of range of motion and 
tenderness to palpation.

5.   The veteran's low back disorder does not involve, either 
objectively or functionally, severe limitation of range of 
motion or severe intervertebral disc syndrome with sciatic 
neuropathy, muscle spasm, absent ankle jerk, or other 
neurological findings.

5.  The veteran's claim seeking entitlement to total 
disability rating for compensation purposes due to service-
connected disabilities was received by VA on October 16, 
1991.

6.  The veteran became unemployed on February 7, 1997, and 
has been unemployed ever since.  Prior to February 7, 1997, 
he was able to obtain and maintain substantially gainful 
employment, working approximately 32 hours per week for 
approximately 11 years with a government agency and earning 
as much as $22,000 per year.


CONCLUSIONS OF LAW

1.  The criteria for an original disability rating in excess 
of 70 percent for service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999); 38 C.F.R. § 4.132, Diagnostic 
Code 9411  (1996).

2.  The criteria for an original disability rating in excess 
of 20 percent for service-connected degenerative joint 
disease of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107  (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5292-5295  (1999).

3.  The criteria for an effective date earlier than February 
7, 1997, for a grant of entitlement to total disability 
rating for compensation purposes due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 5110  (West 
1991); 38 C.F.R. §§ 3.340, 3.400, 4.16, 4.18  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has established service connection for 
PTSD and degenerative joint disease of the lumbar spine and 
appealed the initial grant of less-than-complete benefits for 
these disabilities.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995) (holding that, where a veteran appeals the RO's 
initial assignment of a rating for a service-connected 
disorder that constitutes less than a complete grant of 
benefits permitted under the rating schedule, he has 
established a well-grounded claim).  His claim for an earlier 
effective date for a grant of a total disability rating for 
compensation purposes due to service-connected disabilities 
is also well-grounded.  Such a claim is generally well 
grounded under 38 U.S.C.A. § 5107(a), when a claimant's 
current service-connected disabilities meet the rating-level 
requirements of § 4.16(a) and there is evidence that he is 
"unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities."  
See 38 C.F.R. § 4.16(a); Norris (Robert), 12 Vet. App. at 
419-20; Anderson (Bennie) v. Brown, 5 Vet. App. 347, 353-54 
(1993).  His claim essentially involves a request increased 
compensation benefits.  Generally, such claims are well 
grounded when the veteran has service-connected disabilities 
and asserts that those disabilities have increased in 
severity.  See e.g. Proscelle v. Derwinski, 2 Vet. App. 629, 
632  (1992). 

Because the claim is well-grounded, VA has a duty to assist 
with the development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  In this regard, the Board notes that the 
veteran was provided several VA examinations for his service-
connected disabilities and the RO attempted to obtain all 
evidence that he indicated was available.  The veteran 
presented testimony at local RO and Travel Board hearings and 
was provided ample opportunity to present argument and to 
submit evidence in support of his claim.  The Board remanded 
this case in March 1997 for the purpose of ensuring full 
development of the case.  Overall, the Board finds that no 
further assistance is required to comply with the duty to 
assist, as mandated by 38 U.S.C.A. § 5107(a) (West 1991).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records include a September 1965 induction 
medical examination report noting no physical defects.  In an 
associated report of medical history, the veteran admitted to 
several physical problems, including frequent trouble 
sleeping and depression or excessive worrying.  A June 1966 
outpatient note reflects that the veteran had a low back 
strain.  A March 1967 hospital report shows that he incurred 
a gunshot wound to the left hip and left parasacral region.  
He underwent laparotomy, debridement, and redebridement of 
the wounds.  An April 1967 clinical record cover sheet 
includes a diagnosis of sacrum fracture with no artery or 
nerve involvement.  A March 1968 separation medical 
examination report indicates that the veteran was status post 
shrapnel injury and laparotomy and that he had a scar of the 
lumbar area.

Subsequent to service, a September 1968 VA examination report 
shows that the veteran had a recent medical history of 
psychiatric hospitalization for violent behavior.  On 
neuropsychiatric evaluation, he was neat, clean, alert, 
attentive, and cooperative.  He was overly serious and was 
worried about the future.  Speech and stream of thought were 
normal, with the veteran denying feelings of depression.  He 
had some vague feelings of persecution.  Impression was 
paranoid personality.  Orthopedic examination revealed 
coccydynia with a tender scar in the sacrococcygeal region.  
X-rays of the lumbar spine were normal.

An October 1981 employer's letter states that the veteran was 
unsuitable for further employment as a letter carrier with 
the United States Post Office due to recurrent diarrhea and a 
left leg problem.

An August 1982 VA examination report indicates that the 
veteran had a full range of motion of the spine.

An August 1987 private physician occupational injury report 
shows that the veteran injured his low back lifting and 
moving a desk at work.  Diagnosis was lumbar intervertebral 
disc syndrome and lumbosacral strain/sprain.  The date of 
onset of the injury was July 1987.  Associated outpatient 
records indicate that a computed axial tomography (CAT) scan 
was normal.   X-rays from August 1987 revealed mild 
osteoarthritic changes of the lumbosacral spine.

Private medical records beginning in September 1989 again 
show treatment for low back pain after an on-the-job lifting 
injury.  The veteran was lifting some boxes when he felt 
something pull.  The injury involved complaints of mild left 
buttock paresthesia.  Assessment was acute lumbar strain.  X-
rays from September 1989 indicated degenerative joint disease 
at L3-4 and L5-S1, with osteoarthritic changes.  The veteran 
underwent physical therapy from October through December 
1989.  Letters from his physical therapist state that he had 
a lumbar strain and that range of motion was normal.

An October 1990 VA examination report reflects complaints of 
pain, stiffness, and a giving-out of the low back, worse 
during cold weather.  X-rays revealed minimal disc space 
narrowing at L3-4 with degenerative changes and a vertical 
row of radiopaque sutures from T12 to the sacral midline.  
Diagnosis was lumbo-sacral arthritis with spasm.

A November 1990 VA-referred psychiatric examination report 
indicates that the veteran had trouble coping with emotional 
problems.  He indicated steady employment with the Social 
Security Administration (SSA) for about 5 years.  Mental 
status examination revealed orientation in all spheres, no 
delusions or hallucinations, appropriate affect, intact 
memory, and no signs of thought disorder, psychotic process, 
or psychiatric disorder.  It was opined that the veteran 
developed PTSD, but that he was in an improved state with 
only subjective symptoms.

Private medical records show complaints of low back pain in 
March 1991.  Assessment was low back strain.

A November 1991 SSA letter states that the veteran's 
employment performance had been affected by his various 
health problems.  He had used a large amount of his accrued 
sick leave.  It states that he was granted workman's 
compensation for an on-the-job back injury.

The veteran testified at a personal hearing at the RO in 
December 1991.  During the hearing, he stated that his 
service-connected PTSD and low back disorder were getting 
worse.  He reported nightmares, cold sweats, and an angry 
temper.  He stated that he was only able to work 32 hours per 
week due to his disabilities.  He admitted to flashbacks to 
Vietnam and depression.  He also admitted to low back 
problems, such as pain on motion, stiffness, and problems 
with sitting, walking, and lifting.  He indicated that he 
threw out his back moving a box at the Post Office.

A January 1992 private psychology report shows that the 
veteran had normal orientation, clear and coherent speech, 
and an appropriate affect with tension, anxiety, and 
depression.  Zung Anxiety Scale revealed severe anxiety.  
Beck Depression Scale revealed moderate depression.  The 
veteran reported intrusive thoughts of Vietnam, guilt, and 
distress in the presence of Asians.  There was a startle 
response.  Memory was intact.  Sleep was troubled with 
frequent awakening and nightmares.  He had increased use of 
alcohol.  There was no indication of thought disorder.  
Diagnosis was PTSD.  It was opined that his condition 
significantly interfered with employment, daily activities, 
and social relationships.

A February 1992 VA-referred examination report shows 
complaints of depression and back pain.  Musculoskeletal 
evaluation revealed normal walking and no limp.  There was no 
abnormal curvature of the spine or muscle spasm.  Flexion 
without pain was to 60 degrees.  Extension was to 10 degrees, 
and lateral flexion was to 30 degrees.  There was mild 
localized tenderness.  Straight leg raising and reflexes were 
normal.  There was no lower extremity circulation problem or 
atrophy.  There was no sign of radicular symptoms.  The 
veteran's discomfort was apparently due to degenerative 
changes with superimposed soft tissue strain from the post-
service industrial injuries.  The report indicates that X-
rays from October 1990 showed minimal degenerative changes at 
L3-4.  The PTSD portion of the report indicates that the 
veteran complained of fatigue, headaches, nervousness, and 
flashbacks of Vietnam.  He was drinking 2 fifths of alcohol 
per week.  He reported missing 200 hours of work due to 
depression and alcohol.  He had problems at work when Asians 
were there.  Mental status examination revealed full 
orientation, no delusions or hallucinations, appropriate 
affect, intact memory, no thought disorder, and no psychotic 
process.  He had periods of restlessness and tension and was 
upset.  Diagnosis was PTSD and alcohol dependence.

Private medical records show complaints of low back pain in 
August 1992.  Examination revealed flexion until his 
fingertips touched his knees.  Lateral bending was to 15 
degrees.  Assessment was back pain with some osteoarthritis.

A January 1993 VA examination report shows that the veteran 
ambulated normally.  There was normal spinal lordosis and no 
spasm.  Flexion allowed his fingers to come within 10 inches 
of the floor.  Extension was free, and lateral flexion and 
rotation were within normal limits.  Actual measured range of 
motion was flexion to 75 degrees, extension to 10 degrees, 
right lateral flexion to 38 degrees, left lateral flexion to 
28 degrees, and rotation to 20 degrees bilaterally.  The 
examiner opined that his range of motion was normal for a 
person of his age and habitus.  Knee and ankle jerks were 
equal and active.  Straight leg raising was negative.  Lower 
extremity strength was normal.  Sensation was inconsistent, 
but appeared decreased along the medial side of the left 
thigh.  X-rays from October 1990 were read to show slight 
narrowing of L3-4 disc space and osteoarthritic spurring at 
L3 and L4.  There was spina bifida occulta.  Diagnosis was 
L3-4 spondylosis, probably unrelated to his 1966 bullet wound 
injury or current low back symptoms, with no evidence of any 
standard low back pathology.

A private outpatient note shows complaints of low back pain 
in January 1994.

A March 1994 VA examination report indicates that the veteran 
complained of increased back symptoms.  Objective findings 
revealed only 25 degrees of flexion, 10 degrees of extension, 
22 degrees of lateral flexion, and 20 degrees of rotation, 
but the examiner opined that the veteran was very protective 
about moving his back and that the range of motion results 
may not represent his maximum range of motion.  Straight leg 
raising was positive at 30 degrees, based on subjective 
complaints by the veteran.  All other testing was normal.  
Review of prior X-rays showed some very minor degenerative 
changes and were essentially within normal limits for a man 
of his age.  Overall assessment was that the veteran had some 
limitation of range of motion, but no evidence of radicular 
symptoms.  He had a great deal of subjective symptoms.  Basic 
diagnosis was residuals of strain.  Circulation and reflexes 
were normal, with no atrophy.  PTSD evaluation revealed 
complaints of nightmares, flashbacks, intrusive thoughts, 
increased startle response, easy irritability, sleep 
difficulties, hypervigilance, and a lack of trust in others.  
Objective findings showed a mood of mild to moderate 
depression, somewhat blunted affect, and agitation when 
discussing Vietnam.  The veteran reported auditory 
hallucinations, which had been occurring on a regular basis 
since Vietnam, ideas of reference, and a fear of losing 
impulse control.  He complained of daily nightmares and 
flashbacks.  He was well-oriented and alert and without 
delusions.  Diagnosis was PTSD, major depression, and alcohol 
dependence.  He was significantly impaired in work and social 
areas.  It was remarked that he had significant PTSD with 
classic symptoms.

A September 1995 private physical examination record 
indicates no complaints referable to the veteran's low back.

A September 1996 letter from the veteran to his employer 
indicates that he was in great distress because an Asian had 
been hired to work in the office in which he worked and that 
he was not sure whether he could continue to work there.

The veteran testified at a December 1996 Travel Board 
hearing.  He stated that he had increased nightmares and 
difficulty with impulse control due to a new co-worker.  He 
indicated that he took leave from work as soon as he earned 
it.  He reported sleep problems and the use of a lot of 
alcohol.  The veteran stated that he took medication for his 
back problems.  His problems caused a loss of time from work.

A March 1997 private outpatient note indicates complaints of 
low back pain.  There was discomfort and tenderness along the 
paraspinous muscles.

An April 1997 private physician letter reflects that the 
veteran had increased low back problems as well as pain and 
numbness in the left leg.  It states that examination showed 
some slight paresthesia of the left leg.  Reflexes were 
equal, but there appeared to be decreased strength in the 
left leg.

An undated private psychological examination report shows 
that the veteran was unemployed.  He quit his job of 12 years 
after an Asian worker was hired in his office.  Mental status 
examination revealed normal orientation; clear speech, but 
sometimes circumstantial; agitation with discussion of 
Vietnam; extreme restlessness; blunted affect; dysphoric 
mood; extreme anxiety and tearfulness; poor memory; intrusive 
thoughts; strong ideas of reference; suicidal and homicidal 
ideation; sleep disturbances and nightmares; and poor 
judgment.  He reported hearing voices.  The veteran drank 4 
to 5 alcoholic drinks per day.  Psychological assessment 
indicated severe depression.  The veteran was on edge and 
hypervigilant.  Diagnosis was PTSD, major depression, and 
alcohol dependence.  A Global Assessment of Functioning (GAF) 
score of 40 was provided.  It was remarked that his PTSD was 
chronic.  The veteran had had periodic problems with 
employment, including recent loss of employment.  He had no 
friends and struggled to maintain good social relationships 
with family.  He was in risk of self-harm or harm to others.  
His condition resulted in major impairment of occupational 
and social functioning.

An October 1997 statement by the veteran, VA Form 21-4138, 
indicates that he was last employed on February 6, 1997.

A March 1998 private physical examination record indicates no 
complaints referable to the low back.  Assessment was that 
the veteran was generally well, but overweight and smoking.

An October 1998 VA examination report indicates complaints of 
low back pain with tingling in the legs.  Objective 
evaluation revealed a normal gait, no limp, and a level 
spine.  Flexion was to at least 20 degrees, as the veteran 
could bend until his fingers were at the mid-tibial level.  
The motion was not painful.  Back extension was to 15 
degrees, and left and right lateral flexion was to 15 
degrees.  X-rays revealed mild degenerative arthritis at L5-
S1 and anterior osteophytes at L3-4.  There was no evidence 
of neurological damage indicative of injury to the sacrum.

A February 1999 VA-referred examination report reflects that 
the veteran was well-groomed, had a sad expression, and had a 
constricted, congruent affect.  Speech was with decreased 
spontaneity and was underproductive and quiet, but relevant 
and coherent.  Motor activity showed generalized tension and 
restlessness.  Memory and orientation were intact.  
Concentration was with moderate difficulty.  Judgment was 
grossly intact.  Fund of knowledge appeared normal.  The 
veteran reported flashbacks, but no hallucinations, 
delusions, or ideas of reference.  Cognitive examination 
revealed capability to follow moderately detailed 
instructions, but consistency to do so was unclear due to 
alcohol abuse.  Diagnoses were alcohol dependence, PTSD, and 
major depression.  A GAF score of 50 was provided.  The 
examiner opined that the veteran was very significantly 
impaired in his ability to interact with others and to deal 
with normal daily stress.

A September 1999 VA-referred examination report shows that 
the veteran stood up straight and had no limp.  Measurement 
of his left and right lower extremity circumferences were 
identical.  Back examination showed well-healed bullet wounds 
in the area of the tailbone.  There was generalized 
tenderness to fist percussion in the lumbosacral area, but no 
muscle spasm, swelling, or discolorations.  He could reach 
his knees with his fingertips, which the examiner opined to 
represent slight limitation of motion.  Extension was to 10 
degrees and right and left bending were to 20 degrees.  The 
overall conclusion was that the veteran's symptoms were due 
to degenerative changes.


III.  Analysis

A.  Increased original disability ratings

Service-connected disabilities are rated pursuant to 
diagnostic codes (DC) in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4  (1999) (Rating Schedule).  
The ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities, and are considered adequate 
to compensate for considerable loss of working time.  
38 C.F.R. § 4.1  (1999).  Where there is a question as to 
which of two evaluations under a specific diagnostic code 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

The veteran appealed the initial disability rating assignment 
for his service-connected PTSD and low back disorder.  This 
necessitates that the Board consider not only whether he is 
currently entitled to increased disability ratings, but also 
whether or not he was entitled to increased disability 
ratings at any time since the effective date of his initial 
grant of service connection, even if only temporarily.  
Fenderson v. West, 12 Vet. App. 119, 126  (1999) (separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings) 
(citations omitted); see 38 C.F.R. §§ 3.400, 3.500  (1999).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  However, 
this is not applicable in an appeal from a rating assigned by 
an initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119  (1999).

In making its determination, the Board must consider all of 
the medical evidence, both for and against the veteran's 
claim, and determine its credibility and overall probative 
value.  See 38 U.S.C.A. § 7104(d)(1)  (West 1991); see also 
Caluza v. Brown, 7 Vet. App. 498  (1995) (citations omitted); 
Madden v. Gober, 125 F.3d 1477  (Fed. Cir. Sept. 29, 1997) 
(holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Colvin v. Derwinski, 1 Vet. App. 171, 175  
(1991).  It must determine whether the evidence is in support 
of the claim or is in equal balance, Alemany v. Brown, 9 Vet. 
App. 518, 519  (1996), or, alternatively, whether the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55  (1990).

1.  PTSD

Initially, the Board notes that the regulations pertaining to 
mental disorders changed during the pendency of this appeal.  
The United States Court of Appeals for Veterans Claims has 
held that, where the law or regulation changes after a claim 
has been filed, but before the administrative or judicial 
appeal process has been conducted, the version of the law or 
regulation most favorable to the veteran shall be applied.  
Karnas v. Derwinski, 1 Vet. App. 308, 313  (1991).  However, 
if rated pursuant to the amended regulations, the effective 
date of the rating cannot be prior to the date those 
regulations became law.  38 U.S.C.A. § 5110(g)  (West 1991); 
VAOPGCPREC 3-00  (April 10, 2000).

Since the veteran was recently awarded a 70 percent schedular 
disability rating for his PTSD and since that rating was 
retroactively granted effective back to the date of his 
original claim, the sole issue for Board review is whether 
his PTSD currently warrants a total (100 percent) schedular 
disability rating or whether it did so at any time during the 
pendency of this appeal, even if only temporarily.  See 
Fenderson, supra.

Under current regulations, a 70 percent disability 
rating is warranted for PTSD most closely 
reflecting the following:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

Id.

A total schedular rating, of 100 percent, requires the 
following:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

Id.

Under the old regulations, the criteria for a 70 percent 
disability rating was the following:

Ability to establish or maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.

38 C.F.R. § 4.132, DC 9411  (1996).

The criteria for a total schedular rating was the following:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment.

Id.

In this case, after full consideration of all relevant 
evidence in the claims file, the Board finds that the 
veteran's PTSD does not warrant a schedular disability rating 
in excess of 70 percent, and did not warrant such a rating at 
any time during the pendency of this appeal.

Specifically, the Board finds that the great preponderance of 
the evidence shows significant, but not total, occupational 
and social impairment due to PTSD.  In November 1990, his 
PTSD had virtually no objective symptoms.  According to a VA 
examiner at that time, he was in an "improved state."  On 
or about 1991, the veteran had nightmares, cold sweats, 
depression, and an angry temper associated with his PTSD.  
These symptoms adversely affected his employment.  However, 
he was able to work 32 hours per week and had done so at SSA 
for more than 5 years.  Mental status examination in January 
1992 concluded that his PTSD "significantly" interfered 
with his employment and social relationships.  In February 
1992, the veteran complained of nervousness and flashbacks to 
Vietnam, and reported missing a lot of work due to PTSD.  
However, mental status examination revealed full orientation, 
no delusions, no hallucinations, appropriate affect, intact 
memory, and no thought disorder or psychotic process.  The 
March 1994 and February 1999 VA medical reports also indicate 
"significant" work and social impairment due to PTSD.  
However, the claims file contains no evidence indicating that 
the veteran had total occupational or social impairment.  He 
worked almost full time for many years with the SSA and in 
other positions until he stopped working on February 7, 1997.  
While that loss of employment was apparently due to an 
inability to work with an Asian co-worker, and suggests that 
he was unable to work at that job, the Board does not find 
his current unemployment indicative of a total occupational 
impairment due solely to PTSD.  The recent GAF score of 50, 
while indicative of serious industrial and social impairment, 
see Richard v. Brown, 9 Vet. App. 266  (1996), is also not 
indicative of "total" impairment.

Even the evidence most favorable to the veteran's claim, i.e. 
the undated private psychological examination report, does 
not support a finding of total social and industrial 
impairment.  That report shows a GAF score of 40 and states 
that the veteran had "major" social and occupational 
impairment.

Under the new regulations, a total disability rating for PTSD 
contemplates gross impairment in thought processes, 
persistent delusions, grossly inappropriate behavior, 
intermittent inability to perform activities of daily living 
(such as maintaining hygiene), disorientation to time and 
place, memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, DC 9411  (1999).  
The medical evidence shows none of these manifestations.  
Overall, the Board must find that the amended criteria for a 
100 percent disability rating for PTSD are not met.

The prior VA regulations pertaining to mental disorders also 
do not provide authority for a 100 percent rating.  There is 
no evidence that the veteran is virtually isolated in the 
community.  38 C.F.R. § 4.132, DC 9411  (1996).  He worked 
almost full time in an office atmosphere until 1997.  There 
is also no evidence of total incapacitating symptoms 
bordering on a gross repudiation of reality with fantasy, 
explosions of aggressive energy, and a profound retreat from 
mature behavior.  Id.  To the veteran's credit, he has been 
able to control angry impulses and function maturely even 
without medication or consistent psychiatric treatment for 
PTSD.

The Board does acknowledges that the veteran has, and has 
had, significant impairment in both social and occupational 
functioning.  The medical evidence, including GAF scores, 
clearly show such impairment.  However, that is why he was 
assigned a 70 percent disability rating for his PTSD.  That 
rating contemplates deficiencies in most social and 
occupational areas due to suicidal ideation, depression, 
impaired impulse control, and difficulty adapting to 
stressful circumstances.  38 C.F.R. § 4.130, DC 9411  (1999).  
Incidentally, that rating also contemplates obsessional 
rituals, illogical speech, near-continuous panic, spatial 
disorientation, and neglect of personal appearance, none of 
which are shown to be manifested by the veteran, nor were 
they shown at any time during this appeal.  Id.

Overall, the Board finds that the veteran's PTSD does not 
nearly approximate a total (100 percent) disability rating 
pursuant to DC 9411 of the Rating Schedule.  38 C.F.R. 
§ 4.130, DC 9411  (1999); 38 C.F.R. § 4.132, DC 9411  (1996).  
It warranted such a rating at no time during the pendency of 
this appeal, even temporarily.  Fenderson v. West, 12 Vet. 
App. 119, 126  (1999).  The preponderance of the evidence is 
against the claim.  The evidence regarding this issue is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required under the provisions of 
38 U.S.C.A. § 5107(b)  (West 1991).

2.  Degenerative joint disease of the lumbar spine

The veteran's service-connected low back disorder involves 
degenerative joint disease and arthritis.  As such, more than 
one diagnostic code under the Rating Schedule has 
applicability.

Diagnostic Code (DC) 5003 pertains to degenerative arthritis.  
It authorizes a disability rating based on limitation of 
motion of the body part affected.  38 C.F.R. § 4.71a, DC 5003  
(1999).  If such limitation of motion is noncompensable under 
the appropriate diagnostic code, then a rating of 10 percent 
is for application for each major joint or group of minor 
joints affected.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.

Limitation of motion of the lumbar spine is covered under DC 
5292.  It authorizes ratings of 10 percent for slight, 20 
percent for moderate, and 40 percent for severe limitation of 
range of motion.  38 C.F.R. § 4.71a, DC 5292  (1999).

DC 5293 pertains to intervertebral disc syndrome and 
authorizes a disability rating ranging from noncompensable (0 
percent) to 60 percent based on the nature, frequency, and 
severity of symptoms, including sciatic neuropathy, pain, 
muscle spasm, absent ankle jerks, or other neurological 
findings.  38 C.F.R. § 4.71a, DC 5293  (1999).

For musculoskeletal disabilities, the United States Court of 
Appeals for Veterans Claims held that 38 C.F.R. §§ 4.40, 
4.45, were not subsumed into the diagnostic codes under which 
a veteran's disabilities are rated, and that the Board has to 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

Here, the Board finds that the veteran's lumbar limitation of 
motion most closely represents moderate limitation.  The most 
recent medical evidence shows extension to 10 degrees, 
bilateral bending to 20 degrees, and flexion to the point 
where the veteran could reach his knee with his fingertips, 
the latter of which the VA examiner specifically concluded 
represented only "slight" limitation of motion.  It is 
worth noting that neither muscle spasm nor swelling were 
found and pain on motion was not indicated.  These objective 
findings do not closely represent the level of disability 
contemplated by "severe" limitation of lumbar motion.

The above range of motion findings are consistent with other 
test results shown in the claims file.  In February 1992, 
range of motion testing showed flexion without pain to 60 
degrees, extension to 10 degrees, and lateral flexion to 30 
degrees.  In January 1993, the veteran had 75 degrees of 
flexion, 10 degrees of extension, right lateral flexion to 38 
degrees, left lateral flexion to 28 degrees, and rotation to 
20 degrees.  The examiner remarked that this range of motion 
was "normal" for a person of the veteran's age and habitus.  
In March 1994, VA examination found 25 degrees of flexion, 10 
degrees of extension, 22 degrees of lateral flexion, and 20 
degrees of rotation, but the examiner stated that these 
ranges might not represent the veteran's maximum range of 
motion.  In the October 1998 VA examination report, flexion 
was at least 20 degrees, and extension and lateral flexion 
were to 15 degrees.  

Functionally, see DeLuca v. Brown, supra, the Board finds no 
symptoms creating impairment most closely resembling severe 
limitation of motion.  The veteran consistently complained of 
low back pain and the Board does not doubt his assertions.  
However, the medical evidence shows that he is able to walk 
normally with no limp, has no atrophy of the lower 
extremities, and has no lumbar muscle spasm or swelling.  The 
October 1998 VA examination report specifically relates that 
he was dexterous in getting on and off the examining table 
and in bending over to put on his pants.  Forward flexion and 
lateral bending were specifically noted to be accomplished 
without pain on motion.

Overall, the Board finds that the preponderance of the 
evidence shows that the veteran has moderate limitation of 
motion of the lumbar spine.  This is based on the evidence as 
a whole, and not on just one reading at an isolated time.  
Over the years, there have been varying degrees of limitation 
of motion in the various planes of motion.  For instance, the 
veteran had no complaints at all referable to his back 
according to a March 1998 private physical examination 
record, but had definite limitation of range of motion on 
testing during the October 1998 VA examination.  However, in 
no instance does the medical evidence show severe limitation 
of range of motion of the lumbar spine.  

The veteran's low back disorder may be alternatively rated 
under DC 5293 because is involves degenerative joint disease.  
38 C.F.R. § 4.71a, DC 5293  (1999).  However, a rating in 
excess of 20 percent is not warranted under that code either.  
A 20 percent rating requires "moderate" intervertebral disc 
syndrome with "recurring attacks."  Id.  A 40 percent 
rating requires "severe" disability with "recurring" 
attacks and "little intermittent relief."  Id.  In this 
case, the evidence does not indicate a "severe" level of 
disability.  The veteran's low back disorder does not involve 
muscle spasm or absent ankle jerk.  In addition, even though 
the veteran has complained of some tingling or numbness in 
his left leg, neurological examination has not confirmed any 
sciatic neuropathy or other neurological findings.  The 
February 1992 VA examination report states that his back had 
no radicular symptoms.  The January 1993 VA examination 
report states that knee and ankle jerks were equal and active 
and that straight leg raising was negative.  It states that 
there appeared to be some decreased sensation along the left 
thigh, but findings were inconsistent.  In the March 1994  
and October 1998 VA examination reports, the examiners also 
concluded that there was no evidence of radicular symptoms.  
Overall, while the veteran has complained of some symptoms of 
intervertebral disc syndrome, there is little evidence of 
actual sciatic neuropathy.  Even if present, there is no 
evidence that is of a "severe" nature with little relief.  
Id.

In light of the above, the Board finds that the veteran is 
not entitled to a disability rating in excess of 20 percent 
for his low back disorder pursuant to the Rating Schedule, 
and no such rating was temporarily warranted.  Fenderson v. 
West, 12 Vet. App. 119, 126  (1999).  The Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran or her representative, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), but finds no provision 
upon which to assign a higher rating.  In making this 
determination, the Board has considered both objective 
manifestations and functional impairment of the low back.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the 
preponderance of the evidence is against the claim.  The 
evidence regarding this issue is not so evenly balanced so as 
to allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b)  (West 
1991).

B.  Earlier effective date for grant of total rating

The effective date of the grant of a total disability rating 
for compensation purposes due to service-connected 
disabilities, generally, is either the date of receipt of the 
claim therefor or the date entitlement arose, whichever is 
the later.  38 U.S.C.A. § 5110  (West 1991); 38 C.F.R. § 
3.400  (1999).  In regard to claims seeking increases in 
disability compensation such as this, the law specifically 
provides that the effective shall be the earliest date as of 
which it is ascertainable that an increase in disability 
occurred, if the application for such benefits was received 
within 1 year from such date.  38 C.F.R. § 3.400(o)(2)  
(1999); 38 U.S.C.A. § 5110(b)(2)  (West 1991).  Otherwise, 
the effective date is the date of receipt of claim.  Id.; see 
Norris (Robert) v. West, 12 Vet. App. 413, 420- 21  (1999) 
(holding that a rating-increase claim includes a total 
disability rating claim where veteran meets the § 4.16(a) 
schedular requirements and the record on appeal includes 
evidence of unemployability based on a service-connected 
disability or disabilities), motion for full Court decision 
denied (July 29, 1999)).

The law governing entitlement to a total rating for 
compensation purposes states that such a rating is 
authorized, inter alia, when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 4.16  
(1999); see also 38 C.F.R. § 3.340(a)  (1999) (A total 
disability is considered to exist when there is present any 
impairment of mind or body which renders it impossible for 
the average person to follow a substantially gainful 
occupation.).  Marginal employment shall not be considered 
substantially gainful employment.  Marginal employment 
generally shall be deemed to exist when a veteran's earned 
annual income does not exceed the amount established by the 
United States Department of Commerce, Bureau of the Census, 
as the poverty threshold for one person.  Marginal employment 
may also be held to exist, on a facts found basis (includes, 
but is not limited to, employment in a protected environment 
such as a family business or sheltered workshop), when earned 
annual income exceeds the poverty threshold.  Consideration 
shall be given in all claims to the nature of the employment 
and the reason for termination.  Id.  A veteran may be 
considered as unemployable upon termination of employment in 
which special consideration was given to his disabilities 
when it is satisfactorily shown that he is unable to secure 
further employment.  38 C.F.R. § 4.18  (1999).

In determining entitlement to a total rating, neither non-
service connected disabilities nor (advancing) age may be 
considered.  38 C.F.R. §§ 3.340, 3.341(a), 4.19, 4.16  
(1999).

In this case, the facts are not in dispute.

It is clear that the veteran became unemployed on February 7, 
1997.  This is shown by an October 1997 statement from him 
and in several recitations of employment history provided 
elsewhere in the record.

Prior to February 7, 1997, the veteran worked for the Social 
Security Administration (SSA).  According to a September 1999 
application for unemployability benefits, VA Form 21-8940, 
the veteran worked for the SSA for approximately 11 years.  
He worked 32 hours per week, with his highest earnings of 
$22,000 per year.  He indicated that he lost approximately 6 
days per month due to illness.  On the form, the veteran 
indicated that he became too disabled to work in February 
1997.

The October 1998 and February 1999 VA examination reports 
reflect that the veteran lost his employment at SSA because 
the agency was hiring Asian employees.  The October 1998 
report also indicates that he attempted to find work after 
February 1997, but was unsuccessful due to his intolerance 
towards Asian people.

During the December 1996 hearing, the veteran indicated that 
he had problems at work and that he used up his vacation and 
sick leave almost as soon as he earned it.  This is 
consistent with the September 1996 letter from the veteran to 
his employer, stating that he was taking increased time off 
since the hiring of an Asian co-worker.

Overall, the Board finds no basis for entitlement to an 
earlier effective date for the grant of a total disability 
rating for compensation purposes due to service-connected 
disabilities.  The RO granted an effective date of February 
7, 1997, because that was the date the veteran lost his job 
at SSA.  The Board does not make any finding as to whether 
his losing that job means that he is unable to obtain or 
maintain any employment; the RO already granted entitlement 
to a total rating.  The Board's concern is whether an 
effective date prior to February 7, 1997, is warranted.  It 
concludes that it is not.

Specifically, the Board can find no basis for concluding that 
the veteran was unemployable prior to February 7, 1997, 
because he was employed.  Furthermore, his position at SSA 
was not marginal employment, employment that provided only 
poverty-level income, or employment in a protected 
environment.  He worked 32 hours per week for a government 
agency and earned a high of $22,000 per year.  He was at the 
job for more than a decade and earned both vacation and leave 
time.  That he used up most of his accrued leave shows that 
he had some impairment in maintaining effective employment; 
however, it did not rise to the level of total 
unemployability.

In light of the above, the Board finds that entitlement to an 
earlier effective date for the grant of a total disability 
rating for compensation purposes is not warranted.   38 
U.S.C.A. § 5110  (West 1991); 38 C.F.R. §§ 3.340, 3.400, 
4.16, 4.18  (1999).  The preponderance of the evidence is 
against the claim.  The evidence regarding this issue is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required under the provisions of 
38 U.S.C.A. § 5107(b)  (West 1991).


ORDER

Entitlement to an increased original disability rating for 
service-connected PTSD is denied.

Entitlement to an increased original disability rating for 
service-connected degenerative joint disease, lumbar spine, 
is denied.

Entitlement to an effective date earlier than February 7, 
1997, for the grant of a total disability rating for 
compensation purposes due to individual unemployability is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 
- 25 -


- 1 -


